USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 96-1332                            STARLIGHT SUGAR, INC., ET AL.,                               Plaintiffs - Appellees,                                          v.                            NEFTALI SOTO, INDIVIDUALLY AND                            AS SECRETARY OF THE DEPARTMENT                                OF AGRICULTURE OF THE                             COMMONWEALTH OF PUERTO RICO,                                Defendant - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                                _____________________               Edgardo  Rodr guez-Quilichini, Assistant  Solicitor General,               _____________________________          Department  of  Justice,  with whom  Carlos  Lugo-Fiol, Solicitor                                               _________________          General, and Edda Serrano-Blasini, Deputy Solicitor General, were                       ____________________          on brief for appellant.               Marcos  A. Ram rez-Lavandero,  with  whom Eduardo  A.  Vera-               ____________________________              __________________          Ram rez,  Janice  M.  Guti rrez-Lacourt  and  Marcos  A.  Ram rez          _______   _____________________________       ___________________          Lavandero & Associates were on brief for appellees.          ______________________                                 ____________________                                     May 30, 1997                                 ____________________                    TORRUELLA, Chief Judge.   The Department of Agriculture                    TORRUELLA, Chief Judge.                                ___________          of  the  Commonwealth  of  Puerto  Rico  urges  us  to  vacate  a          preliminary injunction issued on December 21, 1995 that  bars the          enforcement of Section Six of its Market Regulation 13.1  Section          Six prohibits the importation into  Puerto Rico of refined  sugar          intended  for consumer sale that  is not prepackaged  in units of          five pounds or less.  The district court held that the regulation          violated the Commerce Clause in its "dormant" state and the Equal          Protection  Clause  and  also  found  that  the  plaintiff  sugar          importers had  met all of the grounds  for preliminary injunctive          relief.                      Under our  four-part test for  determining whether  the          grant or denial of  preliminary injunctive relief is appropriate,          the district court must consider:                      (1)  the  likelihood  of success  on  the                      merits; (2) the potential for irreparable                      harm if the injunction is denied; (3) the                      balance  of  relevant impositions,  i.e.,                      the hardship to the nonmovant if enjoined                      as  contrasted with  the hardship  to the                      movant if  no injunction issues;  and (4)                                        ____________________          1  Section VI of  Regulation 13 of the Puerto Rico  Department of          Agriculture provides in pertinent part:                    A.   Refined sugar  to be imported  in Puerto                    Rico  shall  come in  consumer  size packages                    inside the corresponding shipping containers.                    For   the  purposes  of   this  Regulation  a                    consumer   size  package  is  one  whose  net                    content does not exceed five (5) pounds.                    B.    .  .   .  Imported  refined  sugar  for                    industrial  use  shall  not  be  repacked  in                    consumer-size  packages  for direct  sales to                    the consumers.                                         -2-                      the effect (if any) of the court's ruling                      on the public interest.          Ross-Simons of Warwick, Inc.  v. Baccarat, Inc., 102 F.3d  12, 15          ____________________________     ______________          (1st   Cir.  1996).    On  appeal,  the  standard  of  review  is          deferential, and we have said that "unless the appellant can show          that  the lower  court  misapprehended  the  law or  committed  a          palpable  abuse of  discretion,  the court  of  appeals will  not          intervene." Id. at 16.                      ___                    Upon careful consideration of the briefs, arguments  of          counsel, and  the  record  in this  case,  we find  no  abuse  of          discretion and no error of law,  and therefore affirm in light of                                                         affirm                                                         ______          the  sound  reasons provided  in  the  district court's  thorough          opinion.   See  Starlight Sugar, Inc.  v. Soto, 909  F. Supp. 853                     ___  _____________________     ____          (D.P.R. 1995).                    We  only note  the  following.    With respect  to  the          likelihood  of success  on  the merits,  Commerce Clause  caselaw          strongly supports the position  of the plaintiff sugar importers.          The  Department of  Agriculture  asks that  the dormant  Commerce          Clause  balancing test put forward in Pike v. Bruce Church, Inc.,                                                ____    __________________          397 U.S. 137, 142 (1970), be applied to Section Six, and it seems          to  acknowledge  that for  Pike  to apply,  it  must characterize                                     ____          Section  Six as  an evenhanded  regulation  that imposes  only an          incidental burden on interstate commerce.  Section Six is plainly          not such a creature.  As the district court properly found, where          a  state  law  or  regulation,  such  as  Section  Six,  facially          discriminates against  interstate commerce,  and has as  its very          purpose  the  protection of  local  economic  interests, it  must                                         -3-          withstand the most stringent form of scrutiny under the  Commerce          Clause.  See, e.g.,  West Lynn Creamery v.  Healy, ___ U.S.  ___,                   ___  ____   __________________     _____          114 S. Ct.  2205, 2211-13  (1994).  Under  such strict  scrutiny,          facially discriminatory regulations are presumptively invalid and          are "routinely struck  down," unless  it can be  shown that  they          serve  a  legitimate   local  interest  "unrelated   to  economic          protectionism"    -- an  interest,  furthermore,  that cannot  be          served  through  non-discriminatory means.    New  Energy Co.  v.                                                        _______________          Limbach, 486 U.S. 269, 274 (1988); see also Maine v.  Taylor, 477          _______                            ________ _____     ______          U.S. 131, 138  (1986) (upholding  facially discriminatory  import          restriction as  necessary to  protect in-state wildlife).   Here,          appellants  can  only justify  their  restriction  of bulk  sugar          importation and subsequent packaging for consumer sale by listing          the various  local benefits  attendant to economic  protectionism          itself.2   "[W]here simple economic protectionism  is effected by          state legislation, a virtually per se rule of invalidity has been                                         ______          erected."  City of Philadelphia v. New Jersey, 437  U.S. 617, 624                     ____________________    __________          (1978).                    The district court also did not abuse its discretion in          finding the potential for irreparable harm.  See 909 F.  Supp. at                                                       ___          861-62.   The  district  court found  that  irreparable harm  was                                        ____________________          2  Appellants concede that Section Six has provided a competitive          advantage  to the Puerto  Rico sugar corporation,  which owns the          only existing refinery  in Puerto  Rico.  In  support of  Section          Six, appellants  cite such local  interests as the  protection of          jobs in the Puerto Rico sugar industry, the preservation of rural          culture associated  with sugar production, and  the prevention of          certain  demographic changes  (the movement  of unemployed  sugar          workers from rural  areas to  urban areas) that  may result  were          unfettered interstate competition allowed.                                           -4-          threatened by  the inability of the plaintiff  sugar importers to          take advantage of an impending shortage of sugar supply in Puerto          Rico.  The Department of Agriculture argues that a potential harm          cannot be deemed  "irreparable" if it  is of a  kind that can  be          later compensated through money  damages.  While it is  true that          injunctive  relief is generally inappropriate where money damages          can make a plaintiff whole, we have recognized that the loss of a          unique   or   fleeting   business   opportunity   can  constitute          irreparable injury.  See Hyde Park Partners v. Connolly, 839 F.2d                               ___ __________________    ________          837,  853 (1st  Cir. 1988) (injunction  may be  appropriate where          timing, in tender offer context,  is crucial); see also Baccarat,                                                         ________ ________          102 F.3d at 18-19  ("[A] plaintiff need not demonstrate  that the          denial of injunctive relief will be fatal to its business.  . . .          If [it]  suffers  a substantial  injury  that is  not  accurately                                                   ________________________          measurable   or   adequately   compensable  by   money   damages,          __________          irreparable  harm  is  a natural  sequel.")  (citations  omitted)          (emphasis added).  The concern in the present situation is clear:          although we  remain in the domain  of economic profit  or loss, a          context  in   which  compensation  through   legal  remedies   is          preferred,  as  a practical  matter  the  potential value  of  an          evanescent  business opportunity  may be  extremely  difficult to          measure, after the  fact.  The district  court did not abuse  its          discretion, therefore, in finding that plaintiffs were threatened          with irreparable harm through  the ongoing enforcement of Section          Six.                    Affirmed.                     Affirmed                    ________                                         -5-